DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 16-30 of U.S. Application No. 16/395237 filed on 04/26/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed07/28/2022. Claims 16, 22 and 24 have been amended. Claims 16-30 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s amendments with respect to claims 16-30 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (b) to claims 16-30 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 16 and 24 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 16 and 24 have been withdrawn.


Allowable Subject Matter
Claims 16-30 are allowed over the prior art of record.
As per claim 1 and 4-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a Kim teaches The electronic brake system according to claim 16.
However, none of the prior art of record teaches or suggests the electronic brake system wherein the integrated master cylinder further includes:
a bypass passage connected parallel to the simulator valve on the simulation passage; and
a simulator check valve provided in the bypass passage so as to allow a pressing medium to flow in only one direction from the reservoir to the simulation chamber.
In order for a reference to read on these additional limitations, the reference would need to have a bypass passage with the same start point and endpoint as the simulation passage (i.e., one that also goes from the simulation chamber to the reservoir, but that bypasses the simulator valve), while also having its own unidirectional check valve. Furthermore, as per the limitations of claim 1, which place the simulation chamber within the integrated master cylinder, the reference would also have to have the simulation chamber within the integrated master cylinder, since anyone of ordinary skill in the art will appreciate that the pressure parameters and valve states for a stroke simulator integrated within a master cylinder for various operation modes are different from those of a stroke simulator located outside of a master cylinder since any modification to a simulation chamber located within a master cylinder affects operation of the master cylinder as whole. It therefore would not be obvious to merely replicate structures attached to an external stroke simulator by attaching them to the simulation chamber of an integrated master cylinder. Therefore, the closest that any reference comes to disclosing the above discussed claim limitation is Kim ‘028, since Kim ‘028 discloses an electric brake system wherein a simulation check valve is connected to the reservoir parallel to the passage which has the simulation valve (See at least Fig. 2 in Kim ‘028: Kim ‘028 discloses that the simulation check valve 185 is connected to the reservoir 115 through an oil passage 189 such that the oil flows from the reservoir 115 to the simulation chamber 182, and that passage 189 is also parallel to passage 188, which has simulation valve 186 [See at least Kim ‘028, 0056]).
However, as disclosed by at least Fig. 2 in Kim ‘028, pedal simulator 180 is provided outside the master cylinder 110 (See at least [Kim ‘028, 0056]). Therefore, in order to combine the quoted feature of Kim ‘028 with the integrated master cylinder of Koo, one would essentially be modifying Koo so that the simulation chamber of the master cylinder of Koo has the same passages and valves connected to it that the stroke simulator of [Kim ‘028, 0056] has.
However, this is not at all obvious because, as discussed prior, anyone of ordinary skill in the art will appreciate that the pressure parameters and valve states for a stroke simulator integrated within a master cylinder are different from those of a stroke simulator located outside of a master cylinder since any modification to a simulation chamber located within a master cylinder affects operation of the master cylinder as whole. For instance, [Koo, 0067-0082] and Koo Figs. 1-5 disclose very specific modes of operation to which the very specific operation of reaction valve 50 is integral, as reaction valve 50 manages not just exchange of fluid between master cylinder 20 and reservoir 12, but also exchange of fluid between valve 70 and master cylinder 20 (See at least Figs. 1-5 in Koo and [Koo, 0067-0082]). It is not at all clear how the parallel valves 185 and/or 186 from [Kim ‘028, 0056] could be added or substituted to perform valve functions as complex as those of [Koo, 0067-0082]. Furthermore, such a combination would not be obvious since not only is the structure and number of valves to be added unclear, but it is also unclear what the operating modes should be of the valves of Kim ‘028, if they are added to Koo, at any given time in order to maintain the relatively complex operating modes of [Koo, 0067-0082]. This is because Kim ‘028, being directed to a stroke simulator which does not serve as a master cylinder, simply does not teach many of the operating modes of Koo, such as the fail safe mode of Fig. 3 in Koo and [Koo, 0074-0077], in which Koo discloses that valve 50 blocks flow into reservoir 12 from the opening in pressurized region 30 closest to the inner end of cylinder 20 in order to force all outflow from that particular opening to flow outward into valve 70 and brake wheels of the vehicle (See at least [Koo, 0074-0077]). In light of these complexities and uncertainties, it is not obvious what the benefit would be of arbitrarily adding structures from Kim ‘028 to Koo when the operation modes of these structures is so unclear in the combination. It therefore would not be obvious to merely replicate structures attached to the external stroke simulator of Kim ‘028 by attaching them to the simulation chamber of the integrated master cylinder of Koo, which must double as a second chamber of a master cylinder and therefore fundamentally functions differently than the basic external stroke simulator of Kim ‘028. Kim and Koo are in different fields of endeavor and cannot reasonably be combined with any other prior art of record or with each other to arrive at the claimed invention.
For at least the above stated reasons, claim 6 contains allowable subject matter.
Claims 17-23 depend from claim 16 and claims 25-30 depends from claim 24, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668